Exhibit 10.19

 

Consulting Agreement

Between Country Coach, Inc. (CCI) and Robert B. Lee (Bob)

 

Effective dates of this agreement: January 1 through December 31, 2005. (See
early termination provision below)

 

SCOPE:

 

1.               Bob will provide management/product consulting services to the
President of Country Coach as requested.

 

2.               Bob will be provided working space at CCI as well as a portion
of shared secretarial services.

 

3.               Medical Insurance coverage for Bob and his wife Terry Lee will
be extended during the term of this agreement.

 

4.               Reasonable business expenses incurred by Bob during the term of
this agreement, as approved by the President of CCI, will be reimbursed to Bob
upon submission of supporting documentation.

 

5.               Bob will be provided with a “test coach” periodically to use
and evaluate. Bob agrees to report his findings to the President of CCI.

 

FEES:

 

A                        consulting fee of $5,000 per month will be paid to Bob
on the last business day of the month following his consulting services.

 

Early termination:

 

This contract can be terminated at any time by either party following written
notification.

 

/s/ Robert B. Lee

 

/s/ Jay L. Howard

 

Dated:  January 18, 2004

Dated:  January 18, 2004

 

1

--------------------------------------------------------------------------------